Name: 1999/293/EC: Commission Decision of 29 April 1999 concerning certain protective measures against bluetongue in parts of Greece (Text with EEA relevance)(notified under document number C(1999) 1119)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  trade policy;  means of agricultural production;  agricultural policy
 Date Published: 1999-05-01

 Avis juridique important|31999D02931999/293/EC: Commission Decision of 29 April 1999 concerning certain protective measures against bluetongue in parts of Greece (Text with EEA relevance)(notified under document number C(1999) 1119) Official Journal L 114 , 01/05/1999 P. 0055 - 0055COMMISSION DECISIONof 29 April 1999concerning certain protective measures against bluetongue in parts of Greece(notified under document number C(1999) 1119)(Only the Greek text is authentic)(Text with EEA relevance)(1999/293/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,(1) Whereas outbreaks of bluetongue occurred between late October and early December 1998 on the islands of Rhodes, Kos and Leros in the Prefecture of Dodekanisa and in the Prefecture of Samos;(2) Whereas emergency measures were taken by the Greek authorities and a Community financial contribution towards the cost of these measures was fixed by Commission Decision 1999/221/EC(3);(3) Whereas the measures concerning the movement of live animals of sensitive species and some products thereof in the regions concerned laid down in Article 3 of Decision 1999/221/EC should be extended;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Greece shall prohibit the departure of species of animals sensitive to bluetongue, their sperm, eggs and embryos from the Prefectures of Dodekanisa and Samos.Greece shall make the movement of animals sensitive to bluetongue within the Prefectures of Dodekanisa and Samos subject to authorisation from the veterinary services.Article 2This Decision shall be reviewed every two months and apply until 1 February 2000.Article 3This Decision is addressed to the Hellenic Republic.Done at Brussels, 29 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 82, 26.3.1999, p. 44.